United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3608
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Lemuel Robert Hall

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Texarkana
                                 ____________

                          Submitted: September 23, 2013
                             Filed: October 1, 2013
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BEAM, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Following his guilty plea to theft of public money in violation of 18 U.S.C. §
641, Lemuel Hall appeals, arguing the district court1 did not conduct an adequate


      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
competency hearing pursuant to 18 U.S.C. §§ 4241 and 4247 to discover whether Hall
had recovered his competency at the time Hall entered his guilty plea. In an Anders2
brief, Hall also alleges he did not receive a speedy trial, that he was subjected to
double jeopardy in violation of the Fifth Amendment and that he was never validly
arrested.

       The factual underpinnings of Hall's conviction are relatively simple and stem
from allegations that Hall falsely obtained Social Security and Veterans
Administration disability benefits. The procedural history of Hall's case is a bit more
tortured. Hall was first indicted in January 2008 on two felony counts of theft of
public money pursuant to § 641, and numerous requests for competency evaluations
and motions to continue ensued. The first court-ordered psychiatric report was
completed in May 2008, and the doctor completing this report found that Hall was
competent to stand trial. The government filed a superseding indictment in June 2008
with five felony counts. Then, in February 2009, after another court-ordered
psychiatric examination, the examiner opined that Hall was incompetent to stand trial.
Accordingly, the district court held a competency hearing and, pursuant to 18 U.S.C.
§ 4241(d), committed Hall for treatment to a psychiatric facility to determine whether
Hall could attain competence to proceed to trial. In August 2009, the district court
received a report from that psychiatric facility declaring that Hall was competent to
stand trial, and, apparently without holding a competency hearing, the district court
reset Hall's trial date. In January 2010, Hall pleaded guilty to two of the felony counts
and the court sentenced Hall to three years of unsupervised probation.

      The very same day that Hall pleaded guilty and received his sentence, Hall
appealed to this court, arguing that the district court erred3 in failing to hold a


      2
       Anders v. California, 386 U.S. 738 (1967).
      3
       After a defendant is released from a court-ordered mental facility, the district
court "shall hold a hearing . . . to determine the competency of the defendant." 18

                                          -2-
competency hearing after receiving the August 2009 psychiatric report. We agreed,
and remanded to the district court, stating:

      This case is remanded to the district court for purposes of conducting a
      competency hearing. This Court leaves it to the discretion of the district
      court, in the first instance, to determine whether Mr. Hall should be
      allowed to withdraw his guilty plea and then have a competency hearing
      held, or, whether a retrospective competency hearing is possible in the
      circumstances of this case.

United States v. Hall, No. 10-1110 (8th Cir. Nov. 16, 2010) (order remanding to the
district court). At the mandated competency hearing in front of the district court on
May 23, 2012, Hall was given the opportunity to, and did, withdraw his guilty plea to
the felony violations of § 641. At the same May 23 proceeding, the district court
found that Hall was competent and able to understand the proceedings; the
government brought a two-count misdemeanor information against Hall for violations
of 18 U.S.C. § 641; Hall pleaded guilty to those two counts; and the court sentenced
Hall to one year of unsupervised probation.

       Hall appeals, raising the aforementioned contention that the district court did
not conduct an adequate competency inquiry at the May 23 hearing. Hall did not
make this argument to the district court and therefore we review for plain error.
United States v. Thornberg, 676 F.3d 703, 706 (8th Cir. 2012), cert. denied, 133 S. Ct.
1654 (2013). Reviewing the record of the May 23 hearing, we find that no plain error
occurred involving either the adequacy of the hearing procedures or the merits of the
declaration of Hall's competence, to the extent Hall may actually be challenging the
competency finding. As previously noted, after a defendant has been committed to
a federal mental facility pursuant to 18 U.S.C. § 4241(d), § 4241(e) requires a district
court to hold a competency hearing upon the defendant's release from the facility. 18


U.S.C. § 4241(e).

                                          -3-
U.S.C. § 4247(d) further requires that at the competency hearing, the defendant "shall
be afforded an opportunity to testify, to present evidence, to subpoena witnesses on
his behalf, and to confront and cross-examine witnesses who appear at the hearing."



       At the May 23 hearing, the district court considered the report of Hall's treating
psychiatrist from the mental facility, accepted that report as evidence of Hall's
competency, and found Hall competent. Hall did not seek to offer rebuttal evidence
or witnesses, or even make any arguments to the effect that he was not competent.
Because the hearing served many purposes in addition to the determination of Hall's
competency, the court conversed with Hall a number of times about a number of
issues, giving Hall both the opportunity to demonstrate his competency (or lack
thereof), and to introduce evidence or make arguments about the efficacy of the
psychiatric report. Accordingly, we find that no plain error occurred with regard to
the proceeding on May 23, 2012.

     With regard to Hall's remaining contentions, having reviewed the record under
Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues. We affirm.
                      ______________________________




                                          -4-